341 F.2d 295
UNITED STATES of America ex rel. John H. CLOUTHIER, Appellant,v.James F. MARONEY, Superintendent, State CorrectionalInstitution, Pittsburgh, Pennsylvania.
No. 14847.
United States Court of Appeals Third Circuit.
Submitted Dec. 7, 1964.Decided Feb. 5, 1965.

John J. Clouthier, pro se.
James C. Crumlish, Jr., Philadelphia, Pa.  (John F. Hassett, Asst. Dist. Atty., Thomas M. Reed, Chief Asst. Dist. Atty., Prosecution Dept., F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GANEY, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The judgment denying the application for writ of habeas corpus is affirmed on the opinion of the lower court by Judge Rosenberg, D.C., 238 F. Supp. 161.